/Letterhead/

Confidential
TREE TOP INDUSTRIES, INC.
TO
GEOGREEN BIOFUELS, INC.


Bridge Term Loan Sheet
_____________________________________




GEOGREEN BIOFUELS, INC. (“GeoGreen”) STOCK:
 
 
1.
Current Capitalization:



        A.    Authorized…………………….40,000,000 shares of common stock, $ .01 par
value per share (“Geo Stock”).
                B.     Issued/outstanding……….....Approximately 34,200,000 shares
of Geo Stock.


 
2.
Paid-in-Capital:



 
A.
Approximate net of $6,000,000.

 
B.
$2.1 million of additional debt.



 
GEOGREEN REQUIREMENTS:



 
1.
Cash Requirements:



        A.    Immediate Cash Requirement:     $95,657.00 per month (see
attachment).
        B.    Subsequent Capital Requirement (approx):   $5,000,000.00
                C.    The forgoing amounts referenced in 1(A) are to be advanced
by TTI biweekly, and any portion of such budgeted amount not so advanced for the
specific purpose at such time may be reapplied to other commitments
                        of GeoGreen as GeoGreen shall determine to be
appropriate, subject only to the reasonable consent of TTI, which shall not be
unreasonably withheld.


 
1

--------------------------------------------------------------------------------

 
 
2.
GeoGreen Board Actions to be Taken:



 
A.
Resolution to issue a secured promissory note (the “Note”) to Tree Top
Industries, Inc. (“TTI”) in the amount of Three Hundred Eighty Four Thousand
Dollars ($384,000), plus 10% interest accruing quarterly on so much of the
amount as may then have been advanced from time to time (first payment March 31,
2010).  The Note shall be due and payable upon the earlier of (i) Four (4)
months from the date of issuance of the Note or (ii) the consolidation, merger
or sale of all or substantially all of the assets or equity of GeoGreen or sale
of Treasury stock of the Corporation.  The Note shall be secured by all of the
assets of GeoGreen (the “Collateral”).   The Note shall be junior to an existing
secured loan from Go4zGelt, LLC.  In the event GeoGreen requires additional
funds not provided for in the attached budget, GeoGreen, with TTI’s agreement,
may amend the Note in order to increase the principal.  Any and all increases in
the principal shall also be secured by the Collateral. Such amendment shall
occur only upon the advance of additional funds to GeoGreen by TTI (each, an
“Additional Advance”). An Additional Advance, if any, shall be only with the
joint agreement of TTI and GeoGreen and shall be for the purpose of covering
additional expenses of GeoGreen that are not provided for in the attached budget
or as TTI and GeoGreen shall have otherwise agreed in writing.



 
B.
Resolution to authorize and hire new corporate counsel for the Company
(“Counsel”), subject to the approval of TTI.  Until the Note, as amended, has
been paid in full by GeoGreen, the work done by Counsel shall be only done with
the prior approval of GeoGreen and TTI.  TTI will advance the cost of services
performed by Counsel.  All such advances shall be treated as Additional
Advances, as described above (unless otherwise paid for from the recovery in
that action as set forth in Section 2(D).

 
 
C.
Resolution to grant TTI a right of first refusal to acquire GeoGreen in the
event GeoGreen positions itself for acquisition. GeoGreen shall provide written
notice ("Notice") to IITT upon its receipt of a bona fide purchase

 
 
offer from a third party (including any Board member) for all or substantially
all of its assets or outstanding capital (an “Offer”). Such notice shall be
placed in the mail within five (5) days.  The Notice shall include the material
terms of the Offer and shall incorporate documentation of the financial ability
of the applicable third party to complete the Offer.  The Notice shall be
delivered to TTI by US Mail-RRR.  Upon receipt of the Notice, TTI shall have
fifteen (15) days to exercise its right of first refusal on the terms described
in the Notice (the “Exercise”).  TTI shall inform GeoGreen in writing, within
the said fifteen-day period, regarding its Exercise and at the same time shall
provide documentation of its financial ability to complete the Offer.  The
period in which the Offer is to be closed with TTI, as described in the Notice
may be extended by joint agreement of TTI and GeoGreen. The right of first
refusal shall extend until the repayment in full of the Note, or the entry into
a transaction by GeoGreen and TTI, as a result of which the Note will be paid at
closing.


 
 
2

--------------------------------------------------------------------------------

 
 
D.
Resolution to cause management to instruct Counsel, with the consent of TTI, to
initiate immediate litigation against all of the parties who have defaulted in
their performance of various agreements they have entered into with GeoGreen,
including, but not limited to, Simbiotec, Green Horizons, SRS Engineering and
SMC Grease. The proceeds of each lawsuit shall go first to pay any outstanding
legal fees and costs associated with it, with any remaining balance to be
deposited into the existing GeoGreen general account.



 
E.
Resolution to authorize Greg Forrest to raise capital in an amount of up to Five
Million Dollars ($5,000,000), in conjunction with TTI (the “Raise”).  Ninety
percent (90%) of the proceeds of the Raise shall be for the purpose of
completing construction of the final plant and pretreatment facility (the
“Facility”), funding the initial six (6) months of operation of the Facility and
the pretreatment facility.  The remaining ten percent (10%) of the proceeds of
the Raise shall be used for the development of BioEnergy Applied Technologies
Inc.’s technology by TTI. All costs and expenses provided for in this respect
shall be apportioned pro-rata accordingly.



 
F.
Resolution to authorize an independent third party evaluation of the Facility
and the requirements for its completion by a recognized expert in the field.

 
 
 
3

--------------------------------------------------------------------------------

 

 
 
G.
Resolution to authorize the hiring of Eric Lauzon by Director Fred Baumann for a
period of one month as his independent contractor, to perform an analysis of the
current state and condition of the Facility and the specific requirements needed
to fulfill the business plan as it currently exists. A copy of the final report
of Mr. Lauzon’s findings, along with all the related documents, shall be
provided to all of GeoGreen’s Directors and TTI immediately upon its completion.
At the conclusion of the one-month period, Mr. Baumann shall have no further
obligation to retain Mr. Lauzon on behalf of GeoGreen, or to provide any further
reports beyond what has been prepared by Mr. Lauzon at the conclusion of that
period. GeoGreen shall give good faith consideration to retaining Mr. Lauzon
after this period.

 
 
        3. GeoGreen Shareholder Actions to be taken:


                A.      Each of the major shareholders present at the meeting of
the Board shall execute an agreement that prohibits the sale by such shareholder
of any shares of their GeoGreen until April 1, 2010, provided that TTI is
                           not in default of any obligations under this
Agreement.
 
                B.      Notwithstanding Section 3.A. above, Greg Forest shall be
permitted to sell up to 500,000 shares of GeoGreen Stock.  Such sale shall be
subject to a right of first refusal by TTI in the form described in Section
                          2.C. above, except that the notice period shall be
reduced to forty-eight (48) hours.


        4. GeoGreen Rights and Restrictions

                A.      GeoGreen shall retain the right to independently raise
capital.   However, any such capital raise by GeoGreen that involves the
issuance of GeoGreen Stock shall be subject to a right of first refusal by TTI,
in the form
                          described in Section 2.C. above.
 
 
4

--------------------------------------------------------------------------------

 
                B.      GeoGreen may accept a third party stock-for-stock
exchange offer for substantially all of the outstanding shares of GeoGreen (an
“Exchange”).  If GeoGreen agrees to enter into an Exchange on or before April 1,
2010,
                          then TTI shall be entitled to:
 
                           1-Provided that TTI shall have in escrow at that time
the sum of $5,000,000 as provided herein, reimbursement of actual expenses or
obligations incurred by TTI related to the transactions contemplated herein up
to a
                           total aggregate amount of $500,000.00. If not in
escrow, then TTI shall be entitled to up to $100,000.00 in reimbursement. TTI
shall be required to produce documentation of the actual loss or obligation to
GeoGreen,
                           including, without limitation, receipts, purchase
orders, contracts, or other documents reflecting the expense or obligation.
 
                           2-An additional 15 days of time to exercise its right
of first refusal as described in Section 2.C. above.
 
                           3-TTI shall be held harmless against liability
arising from TTI’s good faith actions as the authorized agent of GeoGreen for
the purpose of renegotiating the debts or obligations of GeoGreen.
 
                 C.      Subject to the applicable laws of the State of
California and the United States, the Board shall not voluntarily elect to place
GeoGreen into bankruptcy or any similar proceeding prior to April 1, 2010.


        5. Temporary Operational Requirements

 
                 A.      RavenPaul shall provide accounting and administrative
assistance to GeoGreen. Such assistance shall be provided without charge by
Raven Beeso, except where she is required to use the services of other employees
of
                           her accounting firm, which shall be charged at their
published hourly rates. A new checking account shall be established at Chase
Bank, for the purpose of receiving advances from TTI, upon which only R.A. Beeso
                           shall be authorized, and issue checks.
 
 
 
5

--------------------------------------------------------------------------------

 

 
                 B.       GeoGreen’s staff will be reduced in number and
aggregate compensation, as shown in the attached budget.


                 C.       TTI and GeoGreen will take all reasonably necessary
actions in order to complete to the Raise and to carry out the purposes of this
Agreement. Including without limitation the signing of such documents as may be
                            required to carry out the intentions of the
Agreement.


                 D.       GeoGreen shall continue to service existing accounts
and attempt to obtain new accounts.

 
Respectfully submitted this 11th day of January, 2010, and effective as of
December 1, 2009


TREE TOP INDUSTRIES, INC.








By:______________________________         By:______________________________
     David I. Reichman, Chairman & CEO               Kathy M. Griffin, President
The Board of Directors of Geo Green Biofuels having met this day, unanimously
Agreed and consented to this 11th day of January, 2010.




GEO GREEN BIOFUELS, Inc.


By:___________________________           By:_________________________________
     Greg Forrest, Chairman & CEO.                     Fred Baumann, Director




By:___________________________          By:_______________________________
       Ned Kasouff, Director                                    Raven Beeso,
Director




By:___________________________
       Peter Castro, Director




Witnesseth:__________________________
                      William Nelson, Esq

 
6

--------------------------------------------------------------------------------

 

